2016 IL App (3d) 140418

                                Opinion filed April 27, 2016
     _____________________________________________________________________________

                                                  IN THE

                                   APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                   2016

     THE PEOPLE OF THE STATE OF                       )      Appeal from the Circuit Court
     ILLINOIS,                                        )      of the 12th Judicial Circuit,
                                                      )      Will County, Illinois,
            Plaintiff-Appellee,                       )
                                                      )      Appeal No. 3-14-0418
            v.                                        )      Circuit No. 13-CF-1893
                                                      )
     PHILLIP A. STRONG,                               )      Honorable
                                                      )      Carla Alessio-Policandriotes,
            Defendant-Appellant.                      )      Judge, Presiding.
     _____________________________________________________________________________

           PRESIDING JUSTICE O'BRIEN delivered the judgment of the court, with opinion.
           Justices Lytton and McDade concurred in the judgment and opinion.
     _____________________________________________________________________________

                                                OPINION

¶1          Defendant, Phillip A. Strong, challenges the imposition of certain monetary assessments

     against him following his conviction for aggravated driving while license suspended. We find

     that fines totaling $150 were improperly levied against defendant, and vacate those fines.

¶2                                                FACTS

¶3          Defendant was found guilty by a jury of aggravated driving while license suspended (625

     ILCS 5/6-303(d-3) (West 2012)). On April 25, 2014, the trial court sentenced defendant to a

     term of four years' imprisonment. In announcing defendant's sentence, the trial court made no
     mention of fines, stating only that "[j]udgment enters for costs of prosecution." Similarly, the

     court made no mention of fines in its written sentencing order.

¶4          Defendant subsequently filed a motion to reconsider sentence, which the trial court

     denied on May 19, 2014. Defendant filed a notice of appeal the next day. A sheet detailing

     various monetary assessments (fines and fees sheet) appears in the record, dated July 17, 2014.

     The fines and fees sheet lists 20 monetary assessments imposed against defendant. It does not

     bear a judicial signature.

¶5                                                ANALYSIS

¶6          On appeal, defendant does not challenge his conviction, but disputes the imposition of

     fines against him. Specifically, defendant contends that the imposition of those fines is void

     because: (1) at the time the fines were apparently imposed, the trial court no longer had

     jurisdiction, and (2) the circuit clerk does not have the authority to impose fines.

¶7          Initially, defendant has identified seven assessments from the fines and fees sheet that are

     classified as fines. Those assessments are: a $20 Violent Crime Victims Assistance Fund

     assessment, a $50 court systems fee, a $10 arrestee's medical costs fund assessment, a $15 State

     Police Operations Assistance Fund assessment, a $15 drug court fee, a $30 Children's Advocacy

     Center assessment, and a $10 State Police Services Fund assessment. Each of the assessments

     identified by defendant is, indeed, a fine. People v. Johnson, 2015 IL App (3d) 140364,

     (appendix) (collecting cases). These fines total $150.

¶8          It is well settled that the imposition of fines is a judicial act, and that a circuit clerk

     therefore does not have the authority to impose fines. E.g., People v. Alghadi, 2011 IL App (4th)
100012, ¶ 20. Fines imposed by circuit clerks are "void from their inception." Id.; see also

     People v. Nelson, 2016 IL App (4th) 140168, ¶ 25. A void order may be attacked at any time.


                                                        2
       People v. Thompson, 209 Ill. 2d 19, 25 (2004). We therefore vacate the $150 in fines imposed

       by the circuit clerk.

¶9             We note that the State argues that our supreme court's decision in People v. Castleberry,

       2015 IL 116916, which abolished the void sentence rule, renders the fines in this case merely

       voidable, rather than void. Thus, the State argues that defendant has forfeited review of the

       present issue by his failure to preserve it at the trial level.

¶ 10           The void sentence rule, abolished by Castleberry, held that a sentence not conforming to

       statute was void. Id. ¶ 1. In abolishing the rule, the Castleberry court made clear that the issue

       of voidness is purely a jurisdictional question. Id. ¶ 15. In other words, a judgment is only void

       where the court entering that judgment has done so without jurisdiction. Id.

¶ 11           In the present case, contrary to the State's argument, defendant does not argue voidness

       based upon a theory of nonconformity with statute. The abolition of the void sentence rule,

       therefore, is of no import to this case. Instead, defendant correctly argues that the fines are void

       because they were not imposed by the trial court at all, but by a circuit clerk acting without

       authority. Moreover, even if the fines had been imposed by the trial court, the imposition of the

       fines occurred almost two full months after defendant filed his notice of appeal. After 30 days

       had elapsed following the court's denial of defendant's motion to reconsider sentence, the trial

       court was divested of its jurisdiction to modify the sentence in any way. See People v. Flowers,

       208 Ill. 2d 291, 303 (2003).

¶ 12           The voidness in the present case stems from jurisdictional deficiencies—if the trial court

       did not have jurisdiction to impose fines, it follows a fortiori that the circuit clerk could not do

       so. Accordingly, under Castleberry, the imposition of fines in this case was void. Castleberry,

       2015 IL 116916, ¶ 15.


                                                            3
¶ 13                                    CONCLUSION

¶ 14   The judgment of the circuit court of Will County is vacated in part.

¶ 15   Affirmed in part and vacated in part.




                                                4